Dillon, J.,
_ Jury' dissenting. — The city of Des Moines is governed by the general town and cities act. Rev., ch. 51. In relation to taking, by the city, of private property for public use, it is provided (§ 1065) that “the county judge shall appoint three disinterested persons, who shall act as a jury to assess the compensation.
No provision 'is made for challenging any of the men selected by. the county judge, no mode of trial is provided. *158The law directs that they shall examine the premises or property before making their assessment, but it nowhere directs them to receive testimony. Though called a jury, their mode of appointment and duties make them, in fact, mere commissioners. It was by such a body that the defendant’s damages were assessed. Under section 1067 he had the cause transferred to the District Court in due form.
The bill of exceptions taken in the District Court, recites, “ that this matter came up for hearing before the court, the defendant Layman claiming that he was entitled to a new assessment of the damages, and upon this the court held that it must, in the first instance, inspect the papers in the cause returned by the County Court, and from them determine whether or not defendant is entitled to a. new assessment of damages in this (District) court, and therefore orders the judgment of the court below to be affirmed,” to which exceptions were duly taken by the defendant.
The only question I propose to discuss is, was the defendant entitled, as a matter of right, to a jury to assess his damages in the District Court? It is my decided opinion that he was'so entitled, and that the judgment of the District Court, denying that right, should for that reason be reversed.
The taking of private property, without the consent of the owner, is the exercise of one of the highest powers of government. It has been much abiised by the great powers which have been conferred upon municipal corporations, allowing them to judge of the necessity, and their citizens to act by a commission from the city council, or some subordinate, magistrate or court, as a jury or body to fix the amount of compensation.
To prevent such abuses, and to give proper security and safeguards to the property owner, it was very wisely pro*159vided in tbe new Constitution of tbe State, that private property should not be taken for public use until “ the damages shall he assessed hy a jury." Bill of Eights, § 18. “ The right of trial by jury shall remain inviolate, but the General Assembly may authorize a trial by a jury of a less number than twelve in the inferior courts.” Id., § 9.
By these provisions the right to an assessment of his damages by a jury, is secured by the Constitution to the defendant.
No assessment of them has been made by a jury unless the three men appointed by the County Court are to be regarded as a jury. I do not so regard them.
The right to a jury in respect to these damages is placed by the Constitution upon the same ground as the right to a jury in a case involving the liberty of a citizen. Suppose a statute provided that persons accused of a criminal offense triable in an inferior court, should be tried by three disinterested men selected by the magistrate without the opportunity to challenge. Would this be preserving inviolate the right of trial by jury ? I think not. So in this case, the three men selected by the County Court are not a jury in the sense of the Bill of Eights. §§ 9 and 18, supra.
If this be so, then the defendant had an absolute right to a jury trial in the District Court on the question of the amount of his damages.
When he applied for it the court could have granted it and should have done so.
I do not think he loses his right to a jury trial in the District Court because he transferred the proceedings under section 1067, instead of under 267 of the Eevision. This is a special proceeding, and the defendant took his case into the higher court in the precise method pointed out by the statute. When his case was there, the District Court could have called a jury to assess the damages, selected *160and sworn them, and tben. tried the question, in the usual manner for trying questions of fact.
If the statute (§ 1067) denies this right, it is unconstitutional to that extent. But I hold that under this section (1067), or if not under it, then under the Constitution, the District Court might and ought to have granted the defendant’s application for an assessment by a jury of twelve men.
The right to a jury trial on appeal, or on the transfer of the cause to the District Court, being thus secured, sections 1065 ami 1067 of the Revision would not be unconstitutional, although the three who assessed the damages in the first instance were not a jury. It is enough, that on appeal, or other transfer to the higher court, an unfettered right of a jury trial is preserved and provided for.